Name: Commission Regulation (EEC) No 1773/86 of 6 June 1986 amending for the third time Regulation (EEC) No 1501/86 introducing a countervailing charge on tomatoes originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6 . 86 Official Journal of the European Communities No L 153/35 COMMISSION REGULATION (EEC) No 1773/86 of 6 June 1986 amending for the third time Regulation (EEC) No 1501/86 introducing a coun ­ tervailing charge on tomatoes originating in Morocco duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration , the countervailing charge on the import of tomatoes originating in Morocco must be altered, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1 501 /86 (3), as last amended by Regulation (EEC) No 1666/86 (4) introduced a countervailing charge on tomatoes origina ­ ting in Morocco ; Whereas Article 26 ( 1 ) of Regultion (EEC) No 1035/72 laid down the conditions under which a charge intro Article 1 In Article 1 of Regulation (EEC) No 1501 /86, ' 101,94 ECU' is hereby replaced by '83,00 ECU'. Article 2 This Regulation shall enter into force on 7 June 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 119 , 8 . 5 . 1986, p. 46 . (3) OJ No L 131 , 17. 5. 1986, p. 38 . (4) OJ No L 145, 30 . 5 . 1986, p. 49 .